         Case 1:19-cr-00444-RMB Document 29
                                         28
                                         U.S. Filed 06/01/20
                                                    06/02/20
                                              Department        Page 1 of 1
                                                            of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 1, 2020

VIA ECF                                                                      Conference is adjourned to
                                                                             7/30/2020 at 10:00 a.m.
The Honorable Richard M. Berman
United States District Court                                                Time is excluded pursuant to the
Southern District of New York
                                                                            Speedy Trial Act for the reasons
United States Courthouse
500 Pearl Street                                                            set forth in this letter.
New York, New York 10007

       Re:     United States v. Dupont, 19 Cr. 444 (RMB)                         6/2/2020

Dear Judge Berman:

        A status conference in the above-captioned case currently is scheduled for Thursday,
June 18, 2020, at 10:00 a.m. The Government has conferred with defense counsel, and due to the
current public health crisis, as well as the absence of an immediate need to address any pending
issues with the Court, the parties jointly respectfully request an adjournment of the conference for
approximately 45 days, to a date in early August, 2020, or a date thereafter that is convenient for
the Court.

       Additionally, the Government respectfully requests the exclusion of speedy trial time until
the next scheduled conference, to allow for time for the continued review of discovery, and for the
purposes of discussing possible pre-trial disposition, and counsel for the defendant consents to this
request.

                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney

                                                 By:
                                                       Alex Rossmiller
                                                       Assistant United States Attorney
                                                       Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
